Dissenting Opinion by
Jacobs, J.:
I respectfully dissent.
The appellant challenged the Act of June 3, 1937, P.L. 1333; art. XVI, §1614(a), added. December 28, 1972, P.L. 1658, No. 353, §l(a), 25 P.S. §3234(a) (Supp. 1975-76) as “unconstitutional on its face and in fact as it contravenes the First Amendment to the Constitution of the United States.” Printed- Record at 21a. (Emphasis added). In Commonwealth v. Cook, 226 Pa. Superior Ct. 273, 308 A.2d 151 (1973), we stated: “The latter device [certiorari], in reviewing the regularity of the record, can *83only properly entertain questions of law, to the exclusion of issues related to the - sufficiency, admissibility, competency or relevancy of evidence presented to the justice of the peace.” Id. at 276, 308 A.2d at 153 (citations omitted) (emphasis added).
The majority has concluded that “[t]he Writ of Certiorari does not bring into issue the constitutionality of a statute or an ordinance.” Opinion at 81. I believe that the constitutionality of a statute is a “question of law,” Commonwealth v. Cook, supra, which is reviewable on certiorari, and that the constitutionality of the statute in issue should be considered by this Court on this appeal.